Hooker, J.
The plaintiff has appealed from an adverse verdict directed by the trial judge. The plaintiff was injured by the fall of rock from the hanging wall of defendant’s mine after working therein as a trammer for thirty days. At the time of the injury he was loading rock which had been broken down, shoveling it upon the tram car,- which stood at the end of the track in close proximity. The case is substantially like that of Petaja v. Mining Co., 106 Mich. 463, and is clearly within the rule there stated, and does not require a lengthy discussion.
The judgment is affirmed.
Grant, C. J., and Blair, Moore, and McAlvay, JJ., concurred.